Citation Nr: 0336922
Decision Date: 10/04/03	Archive Date: 02/11/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-21 246	)	DATE OCT 04 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for congestive heart failure with hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



REMAND

The veteran served on active duty from June 1973 to June 1975.  He also had service in the Naval Reserve.

This matter initially came to the Board of Veterans Appeals (Board) from a July 1996 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).   In May 1999 the Board denied service connection for diabetes mellitus and bronchitis and remanded the claim for service connection for congestive heart failure and hypertension.  The case was returned to the Board in August 2002.  The Board denied the veterans claim in September 2002.  The veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2003 the Secretary and the appellant filed a joint motion asking the Court to vacate the Boards decisions and remand the case for additional development pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), which was signed into law by the President on November 9, 2000.  The Court granted the joint motion in February 2003.  

Received in August 2003 was a private medical report dated in October 2001.  A waiver of RO review did not accompany the report.  In this regard, the Court of Appeals for the Federal Circuit has recently invalidated the regulations, which empowered the Board to issue written notification pertaining to requirements of the VCAA and to consider additional evidence without prior RO review in the absence of a waiver of such review by the appellant or his representative.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the claim is remanded to the RO for compliance with February 2003 Court Order:

.1  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).   In particular, the RO should ensure compliance with VA's obligations under the VCAA as interpreted by Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO is thereafter requested to readjudicate the issue on appeal, to include consideration of any additional evidence received since the last supplemental statement of the case.  If the determination remains unfavorable to the veteran, he and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  _________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
